DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16-18, 20, 22-35, 37-38 are pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/22 has been entered.
Claim Objections
Claim 24 is objected to because it includes a typographical error in that “purely” has been removed without any amendment to the claims.  See interview summary.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 recites “an organic-inorganic layer” which is vague because it is unclear if this is required to be “the” organic-inorganic layer from claim 16.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 16-18, 20, 22-31, 33-35, 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinu et al. (WO/2013/098531, provided by Applicant, see U.S. 2014/0354945, cited by Applicant) in view of Mitsuishi et al. (U.S. 2003/0198818, cited by Applicant, hereinafter Mitsuishi1) in view of Petrmichl et al. (U.S. 5,888,593, cited by Applicant) in view of Sakakura et al. (U.S. 2003/0072895).
Regarding claims 16-18, 20, 22-31, 33-35, 37-38 Martinu teaches an article with a multilayer interference (antireflection as in claim 30) coating thereon, with high and low refractive index layers (above and below 1.65, overlapping claim 16) and with an A layer that matches the present organic-inorganic layer (see abstract, [0042]-[0048]).  The A layer has carbon, oxygen and silicon atoms in it as in claim 17, and is formed from decamethyltetrasiloxane via vacuum deposition assisted with oxygen ions from an ion gun as in claims 17-18, 20, 22, and 31 ([0062]-[0067], [0080]).  The A layer has a refractive index overlapping claim 23 ([0061]).  The A layer is not formed from purely inorganic precursor compounds (all the compounds include some organic groups bonded to silicon with an Si-C bond and are organosilicon compounds) and does not produce any purely inorganic or metal oxide compounds in the final layer, overlapping claims 16, 24, 27, and 33-34 and 38.
The overall antireflective layer includes the above A layer as well as at least two high refractive index layers (each having a thickness 10-120 nm) and at least two low refractive index layers (each having a thickness of 10-100 nm, overlapping claim 16) and also with an underlayer ([0046]-[0052]).  The above number of layers and layer thicknesses overlap the claimed number of layers and total thickness of the interference coating (e.g., 6 layers each of high and low refractive index layers with 100 nm thickness results in 12 layers of high and low refractive index material with a total thickness of 1.2 microns and falls within the claimed ranges and therefore the broader ranges discussed above overlap the claimed ranges), as in claims 16, 25-26, 35.  The HI and LI layers are each disclosed as being purely inorganic/metal oxides as in claim 37, with the LI layer being silicon oxide and the HI layer being a metal oxide as in claim 16 ([0044]-[0045]).  
Martinu teaches all the above product by process limitations.  However, such limitations carry limited patentable weight in the present product claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Regarding claims 16, 28-29, Martinu teaches all of the above subject matter but does not disclose the claimed thickness of the A layer or an organic-inorganic underlayer (though an underlayer is generally sought for abrasion reasons [0051]).  However, Martinu teaches that the A layer provides improved abrasion resistance (see example 4, showing the highest bayer sand abrasion resistance test on the A layer because the A layer is the outer layer in that example, page 9, also see [0144]) such that it would have been obvious to have used the A layer of Martinu as the generic underlayer sought by Martinu as providing abrasion resistance because Martinu recognizes that the A layer can provide abrasion resistance (such that the A layer would be the underlayer and also the outerlayer).  It would have also been obvious to have adjusted the thickness of the A layer underlayer, including to values within claim 28, in order to optimize the degree of abrasion resistance provided by the A layer underlayer as an art-recognized result effective variable.
Martinu does not disclose that the silicon oxide LI layer directly contacts the underlayer followed directly by a metal oxide HI layer, as in claim 16.  However, Martinu teaches that the antireflection stack may comprise HI and LI layers in an alternating arrangement ([0048]), such that the alternating layers may be substrate/underlayer/LI/HI/LI/HI… or substrate/underlayer/HI/LI/HI/LI… .  Given the extremely finite number of possible alternating layer arrangements (i.e., two) it would have been obvious to have tried an LI/HI alternating layer arrangement that starts with the LI layer directly adjacent to the underlayer followed directly by an HI layer, as in claim 16 (as explained above, the LI and HI layers overlap the other limitations recited in claim 16).
In addition or as an alternative to Martinu rendering obvious the use of the A layer as an underlayer as well as an outer layer, Mitsuishi1 is also directed to antireflective coatings that include alternating high and low refractive index layers and an organic/inorganic layer formed via an ion assisted vacuum coating process (see abstract, [0063]-[0081], [0121]) and teaches that the organic/inorganic layer may preferably be used as an outer layer (as explicitly taught in Martinu) and also as an underlayer in order to improve adhesiveness, heat resistance, abrasion resistance and impact resistance ([0012]).  It is further noted that the A layer material in Martinu is disclosed as providing properties (e.g., elongation at break, [0107]-[0110]) similar to the above properties mentioned by Mitsuishi1 (e.g., impact resistance) as being beneficial when applied to the underlayer.  Thus, it would have been obvious to have used the A layer from Martinu as the outer and underlayer (as suggested by Mitsuishi1), as in claims 16 and 29, because doing so is taught as providing improved adhesiveness, heat resistance, abrasion resistance and impact resistance.  
Modified Martinu does not disclose the thickness of the organic-inorganic layer as claimed.  However, given that the layer is disclosed as providing abrasion resistance and impact resistance as explained above, one having ordinary skill in the art would recognize that the thickness of such a layer is proportional to the degree of abrasion resistance and impact resistance provided and therefore the thickness of this hybrid layer in modified Martinu would have been obvious to have optimized (including to within the claimed range of claims 16 and 28) as an art-recognized result effective variable as part of the routine optimization of the degree of abrasion resistance and impact resistance.
Additionally and alternatively, Petrmichl is also directed to an abrasion resistance organic inorganic coating (i.e., organic because it includes carbon) formed of organosilane compounds that are vapor deposited with ions and which may be used as an underlayer of an antireflective multilayer coating, and teaches that such hybrid organic-inorganic abrasion resistant coatings should have a thickness of 50 angstroms to 100 microns (overlapping claim 28) with increased thicknesses providing improved abrasion resistance (i.e., confirming the result effective variable argument discussed in the preceding paragraph) (see abstract, col. 9, line 65-col. 10, line 50, col. 11, line 30-col. 12, line 45).
Thus, it would have been obvious to have used the overlapping thickness range from Petrmichl as the thickness of the organic-inorganic layer in modified Martinu because Petrmichl teaches that such thicknesses provide abrasion resistance as sought in modified Martinu. 
In addition or as an alternative to Martinu rendering obvious the layer order of claim 16 as explained above (i.e., based on only two possible orders of alternating HI and LI layers), Sakakura is also directed to antireflective stacks formed of high and low refractive index layers over a substrate that already has a hard coat thereon and teaches that the order of the layers may be substrate/hard/low/intermediate/high in order to provide antireflective properties (see abstract FIG. 5, [0053]-[0057], [0134]-[0159]) and also teaches that the intermediate refractive index layer is optional (i.e., “is not a thin layer which is inevitably necessary” [0148]) or alternatively the intermediate refractive index layer may be considered part of the overall high refractive index layer because both the intermediate and high refractive index layers are metal oxides with thicknesses overlapping the claimed range.  Thus, Sakakura shows that it was obvious to use an antireflective layer stack that starts with the low refractive index layer directly contacting the hard layer followed directly by a high refractive index layer (as in claim 16) such that it would have been obvious to have started with the LI layer from Martinu (directly contacting the hard coat layer) in the alternating low and high refractive index layer stack.
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinu et al. (WO/2013/098531, provided by Applicant, see U.S. 2014/0354945 cited by Applicant) in view of Mitsuishi et al. (U.S. 2003/0198818, cited by Applicant, hereinafter Mitsuishi1) in view of Petrmichl et al. (U.S. 5,888,593, cited by Applicant) in view of Sakakura et al. (U.S. 2003/0072895) as applied to claim 16 above, and further in view of De Ayguavives et al. (WO 2013/171434 provided by Applicant, see U.S. 2015/0103310 cited by Applicant).
Regarding claim 32, modified Martinu teaches all of the above subject matter but does not disclose that the antireflective coating filters blue light.  However, Auguavives is also directed to antireflective coatings based on high and low refractive index layers (see abstract, [0148]-[0150]) and teaches that it is beneficial for such a coating to filter (at least partially block) blue light (inherently having a wavelength overlapping the claimed range), as in claim 32, which may otherwise be harmful to eyes ([0002], [0031], [0091], [0209]).  Thus, it would have been obvious to have made the antireflective coating of modified Martinu block blue light as taught by De Ayguavives in order to prevent harm to eyes.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant’s remarks and the declaration refer to claim 36 which the examiner will take as referring to current claim 16 which includes a similar/narrower amendment based on now cancelled claim 36.
Applicant appears to argue that the arrangement of claim 16 provides unexpected results related to adhesion.  However, the claims are not commensurate in scope with the cited example in terms of the composition of the layers (type and amount of ingredients), thickness of the layers, and order of the layers (e.g., the ZrO2 layer between the hard coat and A layer) being much broader in the claims than in the cited example.

Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787